Citation Nr: 1629375	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 23, 2015, and in excess of 20 percent thereafter for degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Board remanded the case for additional development and it now returns for final appellate review.  While on remand, in a May 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's back disability to 20 percent, effective April 23, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to September 24, 2014, the Veteran's degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 resulted in no more than mild limitation of lumbar spine motion, with forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, without intervertebral disc syndrome (IVDS), lumbosacral strain with muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position, ankylosis, muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour, or associated objective neurologic abnormalities.

2.  As of September 24, 2014, the Veteran's degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 was manifested by functional loss that more nearly approximated no more than moderate limitation of motion, with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups, without IVDS; lumbosacral strain with severe symptoms with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space; ankylosis; or associated objective neurologic abnormalities.


CONCLUSIONS OF LAW

1.  Prior to September 24, 2014, the criteria for an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5292, 5237 (2002), (2003), (2015).

2.  Beginning to September 24, 2014, the criteria for an initial rating of 20 percent, but no higher, for degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5292, 5237 (2002), (2003), (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his back disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his back disability was granted and an initial rating was assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  Most recently, in March 2015, the AOJ invited the Veteran to identify any outstanding private treatment records; however, he has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations for his back disability in May 2007, October 2009, and April 2015.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected back disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue on appeal has been met.

As indicated previously, in February 2015, the Board remanded the case to obtain any outstanding records and conduct a VA examination.  The AOJ invited the Veteran to identify any outstanding private treatment records in March 2015, obtained outstanding VA treatment records in March 2015, and afforded the Veteran a VA examination in April 2015.  Therefore, the Board finds that the AOJ has substantially complied with the February 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).
Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

The Veteran contends that the severity of his lumbar spine symptoms, including pain and limitation of motion, warrant higher initial ratings.

In the instant case, a June 2007 rating decision granted service connection for degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 and assigned an initial 10 percent rating, effective February 4, 2003, pursuant to Diagnostic Code 5292 (2002), (2003).  Thereafter, the Veteran perfected an appeal of the initially assigned disability rating. As above, during the course of the appeal, in a May 2015 rating decision, the AMC increased the disability rating to 20 percent effective April 23, 2015.  The AMC rated the back disability under Diagnostic Code 5237 (2015), which pertains to the evaluation of lumbosacral strain.

The regulations for rating disabilities of the spine were revised during the pendency of the Veteran's appeal (i.e., since February 4, 2003), effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Prior to September 23, 2002, IVDS warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, IVDS is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), (2015).

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (IVDS).  The code for IVDS (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In February 2003, the Veteran filed a claim for service connection for a back disability.

In September 2005, the Veteran reported back pain with lifting, but denied radiating pain.  See Piedmont Physicians Group (September 15, 2005).  However, in December 2005, the Veteran reported pain in the right back and lateral thigh, which was assessed as lumbosacral radiculitis.  See Pain Consultants of Atlanta (December 29, 2005).

At a May 2007 VA medical examination, the Veteran described back pain with rising from a seated position and weakness with lifting.  He also reported difficulty moving and lifting during flare-ups.  On physical examination, spine range of motion included: forward flexion to 90 degrees, extension to 30 degrees, and left and right lateral flexion and rotation to 30 degrees.  The examiner reported that joint function of the spine was not limited by pain, fatigue, weakness, lack of endurance, or incoordination, to include after repetitive use.  The examiner also reported sensory, reflex, and muscle strength testing were normal and there was no evidence of radiating pain or IVDS.

In May 2008, the Veteran reported that his back problems produced throbbing, aching, electric, and burning pain and stiffness, which was made worse by bending, lifting, and repeated activity.  He also reported numbness in his right leg and denied bowel or bladder problems.  The provider noted that neurological testing was normal; the impression was low back pain and lumbar spondylosis.  See VA treatment record (May 22, 2008).

In June 2008, the Veteran sought physical therapy to minimize back pain in order to continue gardening and taking care of his yard; he also noted that he was retired, but did not specify why.  See VA treatment record (June 24, 2008).  Subsequent VA treatment records indicate that the therapy mitigate pain.  See, e.g., VA treatment record (August 14, 2008).

At an October 2009 VA medical examination, the Veteran reported stiffness, fatigue, spasms, and decreased motion.  He also reported that flare-ups cause pain, weakness, incoordination, and limitation of motion, which limits bending, stooping, and lifting.  On physical examination, spine range of motion included: forward flexion to 65 degrees, with objective evidence of pain at 65 degrees; extension to 30 degrees, with objective evidence of pain at 30 degrees; right and left lateral flexion to 30 degrees, with objective evidence of pain at 30 degrees; and right and left lateral rotation was to 23 degrees, with objective evidence of pain at 23 degrees.  The examiner reported that joint function was limited by pain, but that there was no additional limitation in range of motion after repetitive-use testing.  The examiner also reported sensory, reflex, and muscle strength testing were normal and there was no evidence of muscle spasm, guarding, radiating pain, or IVDS.

From 2010 to 2013, the Veteran reported a continuation of the usual back pain and neurological examinations were consistently normal.  See  VA treatment records (March 25, 2010; October 11, 2011; January 8, 2013; November 14, 2013).

On September 24, 2014, the Veteran reported a progressive worsening of his usual back pain, which he described as 8 of 10.  See VA treatment record (September 24, 2014).  In February 2015, the Veteran underwent radiofrequency ablation to mitigate the pain.  He reported that pain continued one week after the procedure.

At a April 2015 VA medical examination, the Veteran described low back pain, brought on by prolonged sitting and standing, which precludes lifting.  On physical examination, spine range of motion included: forward flexion to 60 degrees, with objective evidence of pain at 60 degrees; extension to 30 degrees, with objective evidence of pain at 30 degrees; right and left lateral flexion and rotation to 30 degrees, with objective evidence of pain at 30 degrees.  The examiner reported that there was no additional limitation in range of motion after repetitive-use testing.  The examiner also noted that the Veteran was examined immediately after repetitive use over time and that pain, weakness, fatigability or incoordination did not significantly limit joint function.  The examiner also reported sensory, reflex, and muscle strength testing were normal and there was no evidence of ankylosis, localized tenderness or pain on palpation of the joints, muscle spasm, guarding, IVDS, or neurological abnormalities, to include radiculopathy and bowel or bladder problems.  The examiner noted that the Veteran was employed as a dental technician for 44 years until he retired due to back pain while sitting.

1.  Prior to September 24, 2014

Upon review of the evidence, the Board concludes that a 20 percent rating, but no higher, is warranted beginning September 24, 2014.  In this regard, the Board finds that the September 24, 2014, VA treatment note marks a turning point in the state of the Veteran's back disability.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  The Board considers entitlement to a rating in excess of 20 percent beginning September 24, 2014, in the following section.

With respect to the period prior to September 24, 2014, the Board acknowledges that there are three sets of rating criteria that may be applied in the instant case.  First, with respect to the rating criteria governing IVDS, there is no evidence that the Veteran's back disability results IVDS, let alone IVDS with recurring attacks.  Moreover, all VA examinations were negative for IVDS.  Accordingly, an increased rating is not warranted on the basis of IVDS.

Pertinent to the rating criteria in effect prior to September 2003, the Board finds that a disability rating higher than 10 percent rating based on lumbosacral strain is not warranted under Diagnostic Code 5295.  Significantly, as the Veteran's back disability did not result in muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position, a rating in excess of 10 percent under such Diagnostic Code is not warranted.  In this regard, while the Veteran reported spasms at the October 2009 VA examination, the examiner affirmatively stated that muscle spasms were not present on examination.  

Furthermore, with regard to Diagnostic Code 5292, which the Veteran's back disability was initially rated, a 20 percent rating requires moderate limitation of motion of the lumbar spine.  However, in the instant case, the Veteran's range of motion during the May 2007 and October 2009 VA examinations revealed no more than mild limitation of motion, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups.  See Mitchell, supra; DeLuca, supra.  In this regard, at the May 2007 VA examination, range of motion was normal and the examiner reported that joint function of the spine was not limited by pain, fatigue, weakness, lack of endurance, or incoordination, to include after repetitive use.  Similarly, at the October 2009 VA examination, while the Veteran reported that flare-ups cause pain, weakness, incoordination, and limitation of motion, and there was pain on range of motion testing, the Veteran was still able to flex to 65 degrees, extend to 30 degrees, lateral flex to 30 degrees bilaterally, and rotate to 23 degrees bilaterally, which resulted only in a reduction of 25 degrees of flexion and 7 degrees of rotation bilaterally.  Therefore, the Board finds that the Veteran's range of motion of the lumbar spine, prior to September 24, 2014, did not more nearly approximate moderate limitation of motion.  

Pertinent to the new criteria which became effective in September 2003, a disability rating higher than 10 percent for limitation of lumbar spine motion is also not warranted prior to September 24, 2014, as the thoracolumbar flexion was greater than 60 degrees, the combined range of motion was greater than 120 degrees, and there was no evidence of muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour.  Significantly, the May 2007 VA examination report shows flexion to 90 degrees and combined range of motion of 240 degrees (90 + 30 + 30 + 30 + 30 + 30 = 240) and the October 2009 VA examination report shows flexion to 65 degrees and combined range of motion of 205 degrees (65 + 30 + 30 + 30 + 25 (rounded from 23) + 25 (rounded from 23) = 205).  See 38 C.F.R. § 4.71a, Note 4 (rounding each range of motion measurement to the nearest five degrees).  Furthermore, at the May 2007 VA examination, the examiner reported that joint function of the spine was not limited by pain, fatigue, weakness, lack of endurance, or incoordination, to include after repetitive use.  Similarly, at the October 2009 VA examination, while the Veteran reported that flare-ups cause pain, weakness, incoordination, and limitation of motion, and there was pain on range of motion testing, the Veteran was still able to flex to 65 degrees, extend to 30 degrees, lateral flex to 30 degrees bilaterally, and rotate to 23 degrees bilaterally, which resulted only in a reduction of 25 degrees of flexion and 7 degrees of rotation bilaterally.  Therefore, the Board finds that the Veteran's range of motion of the lumbar spine, prior to September 24, 2014, did not more nearly approximate thoracolumbar flexion limited to 60 degrees or the combined range of motion limited to 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups.  See Mitchell, supra; DeLuca, supra.  

Furthermore, while the Veteran reported spasms at the October 2009 VA examination, the examiner affirmatively stated that muscle spasms were not present on examination.  Additionally, there has been no evidence of guarding, to include at either the May 2007 or October 2009 VA examination.  Consequently, the Board finds that the Veteran's lumbar spine disability does not result in  muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour.  




2.  Beginning September 24, 2014

As discussed above, a 20 percent rating, but no higher, is warranted beginning September 24, 2014, as this date marks a turning point in the state of the Veteran's back disability.

Upon review of the evidence, the Board concludes that a rating in excess of 20 percent for the Veteran's back disability is not warranted for the appeal period beginning September 24, 2014.  As above, the Board acknowledges that there are three sets of rating criteria that may be applied in the instant case.  First, with respect to the rating criteria governing IVDS, there is no evidence that such results in IVDS, let alone severe IVDS with recurring attacks.  Moreover, all VA examinations were negative for IVDS.  Accordingly, an increased rating is not warranted on the basis of IVDS.

Pertinent to the rating criteria in effect prior to September 2003, the Board finds that a disability rating higher than 20 percent rating for lumbosacral strain as the Veteran's symptoms were not severe, there was no listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  See Diagnostic Code 5295 (2002).  

Furthermore, with regard to Diagnostic Code 5292, which the Veteran's back disability was initially rated, a 40 percent rating requires severe limitation of motion of the lumbar spine.  However, in the instant case, the Veteran's range of motion during the April 2015 VA examination revealed no more than moderate limitation of motion, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, pain on movement, repetitive motion, or flare-ups.  See Mitchell, supra; DeLuca, supra.  Specifically, upon such examination, the Veteran had forward flexion to 60 degrees, with objective evidence of pain at 60 degrees; extension to 30 degrees, with objective evidence of pain at 30 degrees; right and left lateral flexion and rotation to 30 degrees, with objective evidence of pain at 30 degrees, which reflects similar findings to the October 2009 VA examination, albeit with the additional 5 degrees of limitation of flexion, which supported the AOJ's assignment of the higher rating of 20 percent under the General Rating Formula (2015).  Furthermore, the examiner reported that there was no additional limitation in range of motion after repetitive-use testing.  The examiner also noted that the Veteran was examined immediately after repetitive use over time and that pain, weakness, fatigability or incoordination did not significantly limit joint function.  Therefore, as the Veteran's lumbar spine disability did not result in severe limitation of motion, a rating in excess of 20 percent under Diagnostic Code 5292 is not warranted.

Pertinent to the new criteria which became effective in September 2003, a disability rating higher than 20 percent rating for limitation of lumbar spine motion is also not warranted prior to September 24, 2014, as the limitation of flexion was not less than 30 degrees.  Significantly, the Veteran had 60 degrees of flexion during the April 2015 VA examination.  In reaching such determination, the Board finds that the Veteran's back symptomatology, to include pain, fatigue, incoordination, tenderness, and flare-ups, does not result in functional loss that more nearly approximates such limitation of motion.  See DeLuca, supra; Mitchell, supra.

3.  Neurological Abnormalities

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected back disability.  Moreover, while he has complained of radiating pain and numbness in the right leg, all neurological examinations conducted during the course of the appeal consistently determined that there was no evidence of radiculopathy or any other neurological abnormalities associated with the service-connected back disability.

The Veteran is competent to report radiating pain and numbness, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran has not shown that he is qualified through education, training, or experience to offer medical opinions on complex medical issues, such as whether his back disability results in radiculopathy.  Accordingly, he is not competent to offer an opinion to this effect and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For these reasons, the Board finds probative the numerous medical opinions that the Veteran's service-connected back disability does not result in neurological abnormalities.

Accordingly, a separate rating for objective neurologic abnormalities associated with the service-connected back disability is not warranted to any time during the pendency of the appeal.

4.  Other Considerations

In reaching its conclusion, the Board acknowledges the Veteran's belief that his lower back symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  The Board finds the medical evidence consisting of VA examination reports and VA and private treatment records in which physicians with medical expertise examined the Veteran's lower back, acknowledged the Veteran's reported symptoms, and described the manifestations of the Veteran's lower back to be more persuasive than the Veteran's reports that he should receive an increased rating.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected back disability; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board finds that the first Thun element is not satisfied.  The Veteran's service-connected degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 manifests with signs and symptoms such as decreased range of motion, stiffness, fatigue, weakness, incoordination, and pain, described as throbbing, aching, electric, burning, and numbing, and stiffness, which result in difficulty sleeping, bending, stooping, and lifting.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Codes  5292, 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In short, there is nothing exceptional or unusual about the Veteran's degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1.  Moreover, there is no indication that degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1results in any additional symptomatology for which a separate rating has not been assigned.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, Johnson is not implicated as the Veteran's back disability is his sole service-connected disability.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, neither the Veteran nor the record has raised the issue of whether referral for extra-schedular consideration based on the impact of degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 is warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1.  While the Veteran reported that he retired due to back pain, there is no indication that it prohibited him from securing and maintaining gainful employment as evidenced by his 44 years as a dental technician and the fact that he is still able to work in his garden.  See VA treatment record (June 24, 2008); VA examination (April 2015).  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary.

For the foregoing reasons, the Board finds that a 20 percent rating for degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 beginning September 24, 2014, is warranted; however other higher or separate ratings are warranted at any time during the pendency of the appeal.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Prior to September 24, 2014, an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 is denied.

As of September 24, 2014, an initial rating of 20 percent, but no higher, degenerative arthritis of the lumbar spine with spondylosis at L4-5 and L5-S1 is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


